NO. 07-01-0415-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                SEPTEMBER 3, 2002

                         ______________________________


                       BLANCA LIZETH QUACH, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 176TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 851942; HONORABLE MARY BACON, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ, and BOYD, SJ.1


      On May 16, 2001, appellant Blanca Lizeth Quach was adjudged guilty of murder

and, on May 17, 2001, sentenced to 60 years confinement in the Institutional Division of




      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
the Department of Criminal Justice. Appellant gave a timely notice of appeal and, under

equalization of docket proceedings, the appeal was transferred to this court for disposition.


       Appellant’s attorney has now filed a motion to withdraw, together with an Anders

brief. See Anders v. California, 398 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). In that brief, she certifies that after careful examination of the record, she has

concluded that appellant’s appeal is without merit. Along with her brief, she has attached

a copy of a letter sent to appellant notifying her of counsel’s intent to withdraw and

appellant’s right to proceed pro se. This court also informed appellant by letter dated April

24, 2002, that if she wished to file a response, she had until May 22, 2002, to do so. To

date, neither a response nor a motion for extension of time to file a response has been

received.


       In considering requests of this type, we must first satisfy ourselves that the attorney

has provided the client with a diligent and thorough search of the record for any arguable

claim that might support her client’s appeal. After doing so, we must then determine if

counsel has correctly concluded the appeal is frivolous. See McCoy v. Court of Appeals

of Wisconsin, 486 U.S. 429, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988); High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978).


       In discussing whether any possible viable grounds for appeal exist, counsel gave

a resume of the pertinent evidence and noted that she found no viable grounds for appeal.

We also have made an independent examination of the entire record to determine whether


                                              2
there are any arguable grounds which might support the appeal. Staffer v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds and agree with

counsel that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516
S.W.2d 684 (Tex.Crim.App. 1974).


       Accordingly, counsel’s motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.



                                                John T. Boyd
                                                Senior Justice

Do not publish.




                                            3